Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                 Page 1 of 37 PageID 15619



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 UNITED HEALTHCARE SEVICES,                      §
 INC., et al.,                                   §
                                                 §
                Plaintiffs,                      §
                                                 §
 v.                                              §         NO. 3:17-CV-00243-E-BT
                                                 §
 NEXT HEALTH, LLC, et al.,                       §
                                                 §
                Defendants.                      §

                              MEMORANDUM OPINION AND ORDER

         Before the Court are the motions to dismiss plaintiffs’ First Amended Complaint filed by

 defendants Mike Austin (Doc. 398), Nick Austin (Doc. 401), Josh Daniel (Doc. 404), Amir

 Mortazavi (Doc. 407), Arvin Zeinali (Doc. 411), Josh Ihde (Doc. 416), Jeremy Rossel (Doc. 419),

 Cary Rossel (Doc. 422), and Yan Narosov (Doc. 427) (collectively, Executive Defendants) and

 defendants Next Health, LLC, Medicus Laboratories, LLC, United Toxicology, LLC, U.S.

 Toxicology, LLC, American Laboratories Group, LLC, Executive Healthcare, LLC, APEX

 Pharma, LLC, Dallasite, Inc., Total Pharma, LLC, and True Labs, LLC (collectively, Entity

 Defendants) (Doc. 418). Having carefully considered the motions, the parties’ briefing, and

 applicable law, the Court finds the motions should be granted in part and denied in part.

                                          BACKGROUND

         The following is from the First Amended Complaint (FAC) filed by plaintiffs United

 Healthcare Services, Inc., and UnitedHealthcare Insurance Company (collectively, United) (Doc.

 348).




                                                                                               1
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                   Page 2 of 37 PageID 15620



        UnitedHealthcare Services, Inc. administers health and welfare benefit plans;

 UnitedHealthcare Insurance Company, Inc. fully insures and administers health and welfare

 benefit plans.

        United uses a two-tier provider system, which allows members to obtain healthcare

 services from network or out-of-network (OON) providers. United enters into agreements with

 network providers that obligate United to reimburse them for certain health care services provided

 to United members, who are only financially responsible for low cost-sharing amounts. United

 has no agreement with OON providers, which set their own rates and bill members directly. OON

 providers often get an assignment of benefits from United members in order to submit claims

 directly to United. Most United plans authorize it to pay member benefits directly to OON

 providers, assuming the member’s cost-sharing obligations, which are typically much more

 expensive than the obligations for in-network services, have been fulfilled.

        In 2014, defendant Next Health, LLC (Next Health) was created by defendants Andrew

 Hillman, Semyon Narosov, and other Executive Defendants to act as a “parent company and

 administrative hub of entities” in laboratory services, pharmacy products, surgical products, and

 hospital/facilities businesses. Next Health owns and controls several entities licensed to perform

 lab services, including defendants American Laboratories Group, LLC (ALG), Medicus,

 Laboratories, LLC (Medicus), US Toxicology, LLC (USTox), and United Toxicology, LLC

 (UTox), or fill prescriptions and used those entities to submit claims to United. The entities, which

 were OON, charged several multiples of what other labs and pharmacies charged for the same

 services and products.

        Next Health also owns and controls dozens of unlicensed lab and pharmacy entities and

 surgical product companies. These entities are shell companies that have served as conduits for



                                                                                                    2
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                           Page 3 of 37 PageID 15621



 illegal payments to physicians and others who referred business to Next Health. Specifically,

 Executive Defendants recruited physicians to send lab specimens and prescriptions to Next Health

 by offering kickbacks disguised as (a) distributions on investment interests, (b) “medical director”

 wages, (c) payments in connection with “research studies,” and (d) compensation for

 administrative, marketing, or consulting services. For example, a physician would “invest” in one

 of the unlicensed entities and, thereafter, receive payments from the entity based on revenue from

 United for, at least in part, testing and/or prescriptions the physician referred to Next Health’s

 licensed labs and pharmacies. 1

         In addition to paying kickbacks, Executive Defendants instructed employees to push

 physicians to use standing orders for all patients (regardless of medical histories, symptoms, or

 clinical needs) that covered dozens of tests or required the use of expensive, predetermined

 compounds and mixtures in order to maximize claims and claim payments. The scheme allowed

 Next Health to induce unnecessary and/or overpriced testing and prescriptions and unjustly enrich

 itself by collecting United’s payment of member benefits for the testing and prescriptions.

         United’s network provider agreements contain safeguards, including expressly prohibiting

 physicians from earning a profit as a result of referrals for lab services, to protect members from

 unscrupulous providers. The contracts also require that physicians discuss with members, among

 other things, the financial impact of a referral to an OON provider and confirm, in writing, a

 member’s informed decisions related to OON provider referrals. Executive Defendants knew of

 these provisions. As a result, they went to great lengths to disguise the payments made to



 1
   A specific example: Next Health accountants allocated money United paid to licensed labs for services ordered by
 physicians who had invested in Trident Laboratory, which does not (and is not licensed to) perform lab services;
 Trident Laboratory then distributed nearly $4 million to a few dozen invested physicians. Thus, the money,
 made to look like a distribution on investments, was laundered through Trident Laboratory to conceal that it
 was payments for kickbacks to the physicians.

                                                                                                                 3
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                 Page 4 of 37 PageID 15622



 physicians in exchange for inducing referrals. And, the scheme was further concealed by Next

 Health’s determination to ignore member payment responsibilities so members would not call

 attention to Next Health claims by objecting to the unnecessary and overpriced lab tests and

 compound prescriptions.

        Next Health also paid heavy “commissions” to non-physician parties that could help drive

 lab test and compound pharmaceutical orders to Next Health entities. Executive Defendants knew

 that the commission payments were being funneled to physician referral sources or were made to

 individuals who were usurping physicians’ authority to steer referrals. Next Health paid kickbacks

 disguised as commissions to (1) managing or marketing services organizations (MSOs), which

 were shell companies partially owned by a marketer and partially owned by referring providers,

 and (b) addiction treatment facilities.

        Referring providers pushed for Next Health to shift to a MSO model because they believed

 adding additional layers between their referrals and the payments they received from Next Health

 would make detection less likely. Many physicians who originally received kickbacks disguised

 as distributions on sham investments in Next Health subsidiaries switched to the MSO model in

 2015 or 2016. Executive Defendants worked with MSO representatives to drive up and/or

 maintain MSO physicians referrals and offered the marketers investments in shell companies,

 which served to funnel additional money to them. Next Health quickly developed a roster of

 dozens of marketers, many of whom were the conduit to dozens of referral sources.

        “Commissions” also were funneled directly to sober home and addiction treatment facility

 referral sources through Sirius Laboratories, one of Next Health’s unlicensed subsidiaries. One of

 those sources was the ADAR Group, which was created by defendants Erik Bugen and Kirk Zajac

 specifically to collect urine and saliva specimens to submit to Next Health.



                                                                                                 4
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                Page 5 of 37 PageID 15623



         Bugen began to send lab specimens, purportedly from individuals at sober homes, to Next

 Health in June 2015. Next Health employees made it clear to Bugen that kickbacks would be paid

 in exchange for lab referrals to Next Health and its licensed entities. And, at the urging of

 Executive Defendants, Bugen also “began pushing” Next Health’s compound drugs and

 pharmacogenetics (PG) testing. Bugen was not a medical provider and was not legally able to

 refer patients to any lab or write prescriptions for compound pharmacy products. He paid

 physicians, who did not actually see members, using funds he received from Next Health. Next

 Health and Executive Defendants knew this and that the related services or products for which it

 submitted claims to United were not legitimate. Next Health nevertheless encouraged and

 supported expansion of Bugen’s business, loaning him money to purchase additional properties to

 operate as sober homes and, ultimately, releasing him from the loans.

        Next Health and Executive Defendants knew that the information on the claim forms

 submitted to United was material to United’s decisions about whether to pay the claims. Yet, Next

 Health entities submitted claims for services and prescriptions, which they provided only because

 the referring physicians received payments for their referrals, without disclosing those payments

 and knowing the payments were in contravention of United’s agreement with the physicians. Next

 Health entities also submitted claims misrepresenting that members owed cost sharing amounts

 that the entities had no intention of collecting.

        The FAC also provides numerous examples of claims in which Next Health entities

 misrepresented information about providers that was material to United. For example, UTox,

 Medicus, USTox, and ALG were not certified or capable of performing PG testing, and Executive

 Defendants exclusively referred PG testing services to outside labs. Those entities, however,




                                                                                                5
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                  Page 6 of 37 PageID 15624



 routinely submitted claims for PG testing to United falsely representing that they had performed

 the testing.

         Next Health also billed United for lab tests ordered from Sirius, which was not a legitimate

 lab, using UTox’s provider information. In October 2015, United began requesting supporting

 medical records in connection with all UTox claims because of an abnormally high volume of lab

 claims and member complaints. A number of Executive Defendants decided to stop submitting

 Sirius claims for United members until they figured out a plan to submit the claims in a way that

 would result in payment from United. Executive Defendants instructed some Sirius clients to

 retroactively manufacture fictitious supporting records. For example, defendants Hillman and

 Mortazavi directed a Next Health employee to provide a template “intake form” to use to

 retroactively create a fake medical record.

         Eventually, Executive Defendants Mortazavi, Nick Austin, Mike Austin, Jeremey Rossel,

 Semyon Narosov, and Hillman decided to submit Sirius claims to United under Medicus’s

 credentials and, from December 2, 2015 through about January 20, 2016, they caused Medicus to

 submit more than 2,900 fraudulent claims to United, which caused United to pay more than $2.5

 million.

         By June 2016, United had stopped paying all claims submitted to it by UTox, US Tox, and

 Medicus. Executive Defendants, including Nick Austin, Hillman, Semyon Narosov, Daniel,

 Jeremy Rossel, Ihde, Mike Austin, and Mortazavi, decided that they needed to, again, submit

 claims using different billing credentials so that United would not recognize them as fraudulent.

 Next Health set up ALG, a new entity, and, in July 2016, Executives Defendants instructed Next

 Health’s billing company to submit all claims to United using ALG’s provider information. Each

 claim Next Health caused to be submitted to United using ALG’s billing credentials from July 12,



                                                                                                   6
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                  Page 7 of 37 PageID 15625



 2016 through December 2016, when United stopped paying ALG, falsely represented that the

 services listed therein had been referred to and performed by ALG. In all, United paid ALG in

 excess of $14.2 million.

        Executive Defendants Nick Austin, Ihde, Jeremy Rossel, Hillman, and Semyon Narosov

 then worked with Next Health’s billing company to set up another lab to submit fraudulent claims

 to United “to further distribute the claims and as a result stay under the radar.” This entity, True

 Labs, however, never performed any of the services it billed to United. Based on fraudulent claims

 submitted from September through December 2016, United paid True Labs approximately

 $775,000.

        The FAC describes at length each component of Next Health’s scheme to defraud United

 and the different types of false and/or misleading claims that Next Health entities submitted. The

 FAC provides the details of a number of representative examples of each of the different types of

 claims. The FAC also provides information regarding each Executive Defendant’s role in the

 different components of the scheme.

        In this action, United asserts causes of action for (1) fraud and fraudulent disclosure and

 fraudulent transfers against all defendants, (2) violations of the Racketeer Influenced and Corrupt

 Organizations Act (RICO), 18 U.S.C. § 1961, et seq., against Executive Defendants, (3) conspiracy

 to commit fraud against certain individual defendants, (4) negligent misrepresentation, money had

 and received, unjust enrichment, and sham to perpetrate fraud liability against Entity Defendants,

 (5) violations of the Texas Theft Liability Act, against Next Health, UTox, Medicus, USTox, and

 ALG, and (6) false association against Next Health and UTox. Executive Defendants move to

 dismiss all claims asserted against them. Entity Defendants move for dismissal of the fraudulent

 transfers claims against them and the negligent misrepresentation, money had and received, and



                                                                                                   7
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                   Page 8 of 37 PageID 15626



 unjust enrichment claims and portions of the fraud and fraudulent nondisclosure and sham to

 perpetuate fraud claims against Executive Healthcare, LLC (Executive Healthcare), APEX

 Pharma, LLC (APEX), Dallasite, Inc. (Dallasite), and Total Pharma, LLC (Total Pharma)

 (collectively, Pharma Defendants).

                                          LEGAL STANDARD

         Rule 12(b)(6) authorizes a court to dismiss a plaintiff’s complaint for “failure to state a

  claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6); see FED. R. CIV. P. 8(a)(2) (a

  complaint must contain “a short and plain statement of the claim showing that the pleader is

  entitled to relief”). In considering a Rule 12(b)(6) motion to dismiss, “[t]he court accepts all

  well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.” In re

  Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (citations omitted). The court’s

  review is limited to the pleadings, including attachments to the complaint, attachments to the

  motion if they are referred to in the complaint and central to the plaintiff’s claims, and “matters

  of which judicial notice may be taken under Federal Rule of Evidence 201.” Inclusive

  Communities Project, Inc. v. Lincoln Prop. Co., 920 F.3d 890, 900 (5th Cir. 2019).

         To survive a motion to dismiss, a plaintiff must plead “enough facts to state a claim to

  relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). To

  meet this “facial plausibility” standard, a plaintiff must “plead[ ] factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of

  action, supported by mere conclusory statements, do not suffice.” Id. “The plausibility

  standard . . . asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

  Thus, a claim “is implausible on its face when ‘the well-pleaded facts do not permit the court to



                                                                                                         8
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                   Page 9 of 37 PageID 15627



  infer more than the mere possibility of misconduct.’” Harold H. Huggins Realty, Inc. v. FNC,

  Inc., 634 F.3d 787, 796 (5th Cir. 2011) (quoting Iqbal, 556 U.S. at 679); see also Inclusive

  Communities Project, 920 F.3d at 899. On a motion to dismiss, the court determines only

  whether the plaintiff has stated a claim upon which relief can be granted; it does not consider

  whether a plaintiff is likely to prevail. Mann v. Adams Realty Co., 556 F.2d 288, 293 (5th Cir.

  1977).

           A complaint alleging fraud also must satisfy the heightened pleading standard of Federal

 Rule of Civil Procedure 9(b). FED. R. CIV. P. 9(b). Generally, Rule 9(b)’s “particularity” standard

 requires “specificity as to the statements (or omissions) considered to be fraudulent, the speaker,

 when and why the statements were made, and an explanation of why they are fraudulent.” Plotkin

 v. IF Axess, Inc., 407 F.3d 690, 696 (5th Cir. 2005); Benchmark Elecs., Inc. v. J.M. Huber Corp.,

 343 F.3d 719, 724 (5th Cir. 2003). Accordingly, a plaintiff must plead the “who, what, when,

 where, and how” of the fraud. Benchmark Elecs., Inc., 343 F.3d at 724 (citation omitted).

                                              ANALYSIS

 1. EXECUTIVE DEFENDANTS

           a. Adequacy of United’s Fraud Claims

           Executive Defendants assert United’s fraud-based claims must be dismissed because they

 are insufficiently pleaded under Rule 9(b). Specifically, they contend United (1) engages in

 impermissible group pleading; (2) fails to allege “knowing participation” by Executive Defendants

 as to any specific fraudulent claim or sub-group of claim submitted to United; (3) fails to plead the

 when and where of those claims; (4) fails to plead why the sub-groups of claims were fraudulent;

 and (5) fails to plead any proper legal basis for a duty to disclose on the part of Next Health or

 Executive Defendants.



                                                                                                    9
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                   Page 10 of 37 PageID 15628



        To plead a common law fraud claim, a plaintiff must allege facts to show “a material

 misrepresentation, which was false, and which was either known to be false when made or was

 asserted without knowledge of its truth, which was intended to be acted upon, which was relied

 upon, and which caused injury.”        See Formosa Plastic Corp. USA v. Presidia Eng’rs &

 Contractors, 960 S.W.2d 41, 47 (Tex. 1998) (citation omitted). For a fraud by nondisclosure

 claim, a plaintiff must allege (1) the defendant concealed or failed to disclose a material fact that

 the defendant knew the plaintiff was ignorant of or did not have the opportunity to discover, (2)

 the defendant intended to induce the plaintiff to take some action by concealing or failing to

 disclose the material fact, and (3) the plaintiff suffered as a result of acting on the nondisclosure.

 Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 341 (5th Cir. 2008). The failure to disclose

 information is not actionable unless there is a duty to speak. Id. The duty arises in four

 circumstances: (1) a fiduciary or other special relationship between the parties gives rise to a duty

 to disclose; (2) new information makes a defendant’s earlier representation misleading or untrue;

 (3) a defendant conveys a false impression by making a partial disclosure; and (4) a defendant who

 voluntarily discloses information has a duty to disclose the whole truth. Lesikar v. Rappeport, 33

 S.W.3d 282, 299 (Tex. App.—Texarkana 2000, pet. denied).

        Each party to a fraudulent scheme is responsible for the acts of others in furtherance of the

 scheme. In re Arthur Andersen LLP, 121 S.W.3d 471, 481 (Tex. App.—Houston [14th Dist.]

 2003, orig. proceeding). Thus, a defendant may be liable for fraud without making any fraudulent

 representations where he “allegedly participated in the fraudulent transactions and reaped the

 benefits,” even by silent acquiescence. Id.; see Indep. Receivables Corp. v. Precision Recovery

 Analytics, Inc., No. 1:11-CV-008-LY, 2012 WL 12874526, at *6 (W.D. Tex. May 16, 2012);

 ClaimHub, Inc. v. Universal Risk Ins. Servs., Inc., No. H-10-2841, 2011 WL 13247456, at *3 (S.D.



                                                                                                    10
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                    Page 11 of 37 PageID 15629



 Tex. July 25, 2011). Further, “[a] corporation’s [agent] is personally liable for tortious acts which

 he directs or participates in during his employment.” O’Hare v. Graham, 455 F. App’x 377, 380

 (5th Cir. 2011) (quoting Leyendecker & Assoc., Inc. v. Wechter, 683 S.W.2d 369, 375 (Tex. 1984));

 see also Portlock v. Perry, 852 S.W.2d 578, 582 (Tex. App.—Dallas 1993, pet. denied) (“corporate

 officer may be held individually liable for a corporation’s tortious conduct if he knowingly

 participates in the conduct or has knowledge of the conduct, either actual or constructive”).

         The fraud alleged by United arises in a complex and wide-ranging scheme. The FAC

 alleges in detail the multiple components of the scheme and the resulting submission of different

 types of fraudulent claims to United. United provides a number of examples of those claims,

 alleging who submitted them, when they were submitted, why information in the claims was false

 or misleading, and facts raising an inference that the submission of the false or misleading

 information was intentional.       The examples include claims containing misrepresentations

 regarding the providers who requested, ordered, and/or authorized the services, the providers who

 performed the service, and that United members owed amounts the entities submitting the claims

 had no intention of collecting (Doc. 348, ¶¶ 93, 110, 136, 143, 182, 247, 253; Doc. 348-1, Exs. A,

 B, C, E, G, H, I). The FAC also includes examples of claims submitted by Next Health entities

 for lab services and prescriptions without disclosure that the services and prescriptions were

 induced by paying kickbacks to physicians and, in cases, not medically necessary (Doc. 348, ¶¶

 102, 104, 110, 136-137, 161; Doc. 348-1, Exs. A, B, C, E). The Court finds the allegations are

 sufficient to satisfy United’s pleading obligations as to its fraudulent and fraudulent nondisclosure

 claims under Rules 8 and 9(b). See Griggs v. Credit Sols. Of Am., Inc., No. 3:10-cv-1291-D, 2010

 WL 2976209, at *3 (N.D. Tex. July 28, 2010) (“When a plaintiff alleges a systemic pattern of

 fraud by the defendant ... Rule 9(b) [does not] require[ ] [the plaintiff] to allege specific details of



                                                                                                      11
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                  Page 12 of 37 PageID 15630



 every alleged fraudulent claim ... [but] [the plaintiff] must provide some representative examples

 of their alleged fraudulent conduct.” (citation omitted)); U.S. ex rel. Tucker v. Christus Health,

 No. 09-1819, 2012 WL 5351212, at *4 (S.D. Tex. Oct. 23, 2012); U.S. ex rel. Johnson v. Shell Oil

 Co., 183 F.D.R. 204, 206 (E.D. Tex. 1998).

        Additionally, United alleges facts to connect each Executive Defendant to the fraudulent

 claims and raise an inference of their knowing participation in the scheme. See Doc. 348, ¶¶ 31,

 127-131, 148, 150-151, 273, 275-277, 279-282, 299, 375 (Mike Austin); id. ¶¶ 32, 273, 275, 279,

 284, 301-302, 376 (Nick Austin); id. ¶¶ 37, 127-131, 221-224, 279-282, 317-319, 377 (Daniel);

 id. ¶¶ 38, 283-285, 311, 315, 378, 487 (Ihde); id. ¶¶ 33, 131, 150-154, 272-282, 321-322, 373, 390

 (Mortazavi); id. ¶¶ 40, 50, 328-329, 379, 487 (Yan Narosov); id. ¶¶ 36, 50, 124, 154, 304-306,

 371, 390, 487 (Cary Rossel); id. ¶¶ 35, 50, 131, 150, 154, 308-309, 372, 390, 487 (Jeremy Rossel);

 id. ¶¶ 39, 221-224, 233, 326, 380) (Zeinali). With respect to each Executive Defendant, United

 also pleads that they personally benefitted by the fraudulent scheme.

        United does not rely, as Executive Defendants assert, on impermissible group pleading or

 accuse multiple defendants of identical, unspecific misconduct. Although the FAC contains some

 general allegations against all defendants, and, collectively, Executive Defendants, it also includes

 allegations regarding each Executive Defendant’s alleged role in the scheme. A complaint is not

 defective by asserting a group of defendants committed the same act where more than one

 defendant allegedly committed the same act together. See Wilson v. Deutsche Bank Trust Co., No.

 13:18-CV-0854-D, 2019 WL 175078, at *7 (N.D. Tex. Jan. 10, 2019) (complaint impermissibly

 grouped defendants where the acts alleged “inherently could have been committed by only one

 defendant”); Clapper v. Am. Realty Inv’r, Inc., No. 3:14-CV-2970-D, 2015 WL 3504856, at *4

 (N.D. Tex. June 3, 2015). The Court finds the FAC sufficiently alleges facts to show that each



                                                                                                   12
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                   Page 13 of 37 PageID 15631



 Executive Defendants had knowledge of the fraudulent scheme, actively participated in the

 scheme, and gained benefit from the scheme.

        Executive Defendants complain United does not show why the various claims were

 fraudulent, citing specifically the fact that it is not per se illegal for physicians to order services

 from providers in which they have an investment interest. Several Executive Defendants also

 dispute the specific allegations regarding their involvement in the scheme. On a motion to dismiss,

 however, it is not for the Court to determine whether any particular subgroup of claims were

 actually false or misleading or whether the allegations as to each defendant’s role are true. See In

 re Katrina Canal Breaches Litig., 495 F.3d at 205 (“[t]he court accepts all well-pleaded facts as

 true, viewing them in the light most favorable to the plaintiff”).

        Lastly, Executive Defendants assert United fails to plead any proper legal basis for a duty

 to disclose its business model and physician payments to United when they are not party to

 United’s agreement with its network physicians. United, however, does not allege a duty to

 disclose arising from the United agreement. Instead, it alleges the claim submissions conveyed a

 false impression regarding the reason the services were performed. The payments to physicians

 resulted in increased claims, including claims for services that were not medically necessary;

 Executive Defendants knew this and, thus, a duty to disclose the whole truth was triggered. See

 SB Premium, LLC v. Wolfpack Wholesale, Inc., 3:17-cv-931-L, 2018 WL 4362726, at *11–12

 (N.D. Tex. Sept. 13, 2018) (quoting Holland v. Thompson, 338 S.W.3d 586, 597–98 (Tex. App.—

 El Paso 2010 (pet. denied)).

        To be sure, United’s allegations do not prove fraud. However, the Court finds they place

 Executive Defendants on notice of the misconduct with which they are charged and satisfy Rule 8




                                                                                                     13
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                                 Page 14 of 37 PageID 15632



 and 9(b) pleading requirements. Accordingly, the motions to dismiss as to United’s fraud claims

 should be denied.

          b. Adequacy of Derivative Theories of Liability

          Executive Defendants assert United’s veil piercing attribution of liability theory against

 them must be dismissed because the FAC does not properly allege that they caused Next Health

 entities to perpetrate a fraud on United or the entities were used to perpetrate a fraud for their direct

 personal benefit. “[A]n assertion of veil piercing or corporate disregard does not create a

 substantive cause of action[;] . . . such theories are purely remedial and serve to expand the scope

 of potential sources of relief by extending to individual shareholders or other business entities what

 is otherwise only a corporate liability.” Spring St. Partners-IV, L.P. v. Lam, 730 F.3d 427, 443

 (5th Cir. 2013) (citation omitted). A plaintiff seeking to pierce the corporate veil must “prove that

 the individual used the LLC form to perpetrate actual fraud for the individual’s direct personal

 benefit.” Id. at 444. 2

          United alleges Next Health and Executive Defendants should be vicariously, jointly, and

 severally liable for the fraud perpetrated by the Next Health lab and pharmacy entities that

 submitted claims to United under a veil piercing theory (Doc. 348, ¶¶ 346-348). Likewise, the

 corporate form of Next Health should be disregarded because the Executive Defendants used it

 and its subsidiaries for the purposes of perpetrating an actual fraud upon United (Id.).

          As discussed above, United alleged specific acts on the part of Executive Defendants in

 support of Next Health’s fraudulent scheme. United specifically pleads that Executive Defendants


 2
    Executive Defendants cite to Texas Business Organizations Code section 21.223, which limits a corporate owner’s
 liability for any contractual obligation of the corporation or any matter relating to or arising from the obligation on the
 basis that the owner is or was “the alter ego of the corporation or on the basis of actual or constructive fraud, a sham
 to perpetrate a fraud, or other similar theory” unless the obligee demonstrates the owner “caused the corporation to be
 used for the purpose of perpetrating and did perpetrate an actual fraud on the obligee primarily for the direct personal
 benefit of the” owner. TEX. BUS. ORGS. CODE ANN. § 21.223(a)(2), (b). To the extent section 21.223 applies to
 United’s tort claims, the result is the same.

                                                                                                                         14
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                    Page 15 of 37 PageID 15633



 “caused Next Health and its subsidiaries to be used for the purpose of perpetrating an actual fraud

 upon United, which was committed primarily for the benefit of the [Executive Defendants]” (Doc.

 348, ¶ 346). And, throughout the amended complaint, United pleads, with respect to each

 Executive Defendant, that they personally benefitted from the fraudulent conduct by way of

 distributions, salary, and bonuses from Next Health. The Court finds the allegations in the FAC

 raise an inference that Executive Defendants used Next Health and its subsidiaries to perpetrate an

 actual fraud and, thus, satisfy the pleading requirements for United’s veil piercing theory. Indeed,

 the allegations are sufficient to assert claims against Executive Defendants premised on their own

 individual conduct (or lack thereof), and it is not necessary at this stage to pierce the corporate veil

 of any entity in order for Executive Defendants to face liability. See L&C Consultants, LLC v.

 ASH Petroleum, 3:07-cv-1904-D, 2009 WL 3110200, at *8 (N.D. Tex. Sept. 29, 2009); Sanchez

 v. Mulvaney, 274 S.W.3d 708, 712 (Tex. App.—San Antonio 2008, no pet.) (“[i]n an action

 seeking to hold an agent individually liable for his tortious or fraudulent acts, the corporate veil is

 not required to be pierced”).

         In addition to veil piercing, United asserts Executive Defendants are liable for the Next

 Health entities’ allegedly tortious acts in submitting false and misleading information to United

 under theories of substantial assistance and aiding and abetting. Executive Defendants assert

 United’s substantial assistance and aiding and abetting theories of liability also must be dismissed

 because no such claim is recognized under Texas law. The Court agrees. Both theories share the

 same elements, and require proof that a defendant, “with unlawful intent, to give substantial

 encouragement to a wrongdoer in a tortious act.” W. Fork Advisors, LLC v. SunGard Consulting

 Services, LLC, 437 S.W.3d 917, 921 (Tex. App.—Dallas 2014, pet. denied) (citing Juhl v.

 Airington, 936 S.W.2d 640, 644 (Tex. 1996)). However, recognition of the theories under Texas



                                                                                                      15
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                  Page 16 of 37 PageID 15634



 law “is an open question.” Juhl, 936 S.W.2d at 643; see also Fiamma Statler, LP v. Challis, No.

 02-18-00374, 2020 WL 6334470, at *10 (Tex. App.—Fort Worth Oct. 29, 2020, no pet. h.). And,

 “[w]hen sitting in diversity, a federal court exceeds the bounds of its legitimacy in fashioning novel

 causes of action not yet recognized by state courts.” In re Depuy Orthopaedics, Inc., 888 F.3d

 753, 782 (5th Cir. 2018). Accordingly, the Court finds United’s claims, to the extent Executive

 Defendants’ liability is to be attributed under a theory of substantial assistance or aiding and

 abetting, should be dismissed.

        c. Adequacy of Conspiracy to Commit Fraud Claims

        Executive Defendants assert United’s conspiracy claims, which relate to claims submitted

 to United for lab services purportedly ordered by doctors associated with the ADAR Group, must

 be dismissed because United has not alleged facts to show (1) an agreement existed among the

 alleged co-conspirators or (2) that the defendants had specific intent to defraud. Instead, the

 allegations show only that defendants may have agreed to market Next Health services to insured

 customers to raise company profits.

        To establish a civil conspiracy, a plaintiff must prove: (1) a combination of two or more

 persons; (2) an object to be accomplished (either an unlawful purpose or a lawful purpose by

 unlawful means); (3) a meeting of the minds on the object or course of action; (4) one or more

 unlawful, overt acts; and (5) damages as the proximate result. Ins. Co. of N. Am. v. Morris, 981

 S.W.2d 667, 675 (Tex. 1998). The agreement need not be formal, and each conspirator need not

 know all the details. Bourland v. State, 528 S.W.2d 350, 354 (Tex. Civ. App.—Austin, 1975, writ

 ref’d n.r.e.). Concerted action may be inferred from participation in the transactions. Id. at 355.

 To be jointly and severally liable, an alleged conspirator must have acted “in pursuance of the




                                                                                                    16
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                    Page 17 of 37 PageID 15635



 common purpose of the conspiracy.” Carroll v. Timmers Chevrolet, Inc., 592 S.W.2d 922, 928

 (Tex. 1979).

         United alleges that Executive Defendants Mike Austin, Nick Austin, Jeremy Rossel, Cary

 Rossel, and Mortazavi conspired with Bugen and Zajac to commit fraud with respect to claims

 submitted to United by UTox, Medicus, and USTox for lab services purportedly ordered by four

 doctors, Drs. Rao, Kim, Parameswara, or Sozi. According to the FAC, the ADAR Group only

 ordered testing from Next Health because of the kickbacks it was promised and the tests were not

 supported by legitimate medical records. The object of the conspiracy was to obtain funds from

 commercial insurers, which the conspirators were not entitled to receive, by submitting claims for

 the illegitimate lab services.

         United alleges overt acts in furtherance of the conspiracy, including:

         (1) Next Health employees Alle Beyeseda and Jen Sears attempted to convince the
             physicians that there was no problem with them not seeing patients for whom
             they were purportedly ordering lab services and arranged for letters to ADAR
             Group patients intended to make them understand they would not owe any
             money for Next Health testing services;

         (2) a September 2015 meeting and subsequent email correspondence in which
             Hillman, Semyon Narosov, Jeremy Rossel, Mike Austin, and Amir Mortazavi
             discussed with Bugen models, including for additional sober homes, to increase
             funds that they could obtain from commercial insurers for illegitimate lab
             services and encouraged Bugen to target United members, pay additional
             physicians to use their credentials so referrals would be “a little less noticeable”
             to United, and expand into other Next Health products, including illegitimate
             prescriptions;

         (3) Hillman, Semyon Narosov, Jeremy Rossel, Cary Rossel, Mike Austin, and
             Mortazavi approved substantial loans to Bugen to purchase properties to house
             individuals with commercial insurance from whom urine specimens could be
             collected and sent to Next Health;

         (4) Jeremy Rossel did title research and other related due diligence concerning the
             properties Bugen sought to purchase and provided other material support to
             allow Bugen to purchase the properties, modified the terms of the loans, and, in
             May 2016, released Bugen from any liens associated with the loans and
             properties;

                                                                                                    17
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                    Page 18 of 37 PageID 15636



        (5) Cary Rossel agreed to act as the trustee for the properties;

        (6) Bugen used funds he received from Next Health to pay Drs. Rao, Kim, Sozi,
            and Parameswara for the use of their medical billing credentials;

        (7) Bugen and Zajac falsified medical records and requisition forms to support
            otherwise unsupportable testing orders; and

        (8) Zajac and Bugen told the individuals from whom they were collecting lab
            specimens that Next Health would not hold the individuals financially
            responsible for any of the lab testing services.

 (Doc. 348, ¶¶ 145-154, 274, 390; Doc. 348-1, Exs. A, B, C). Each submission of a claim for

 services allegedly ordered by Drs. Rao, Kim, Sozi, or Parameswara also was an unlawful overt act

 in furtherance of the conspiracy. As a result of the fraudulent claims for services allegedly ordered

 by Drs. Rao, Kim, Sozi, or Parameswara, United was harmed in an amount of approximately $14

 million.

        The facts alleged in the FAC, taken as true, indicate the conspirators’ understanding,

 agreement, and intentional commitment to the alleged conspiracy’s common purpose.

 Accordingly, the Court finds United’s conspiracy to commit fraud claims against Executive

 Defendants Mike Austin, Nick Austin, Jeremy Rossel, Cary Rossel, and Mortazavi do not warrant

 dismissal and the motions to dismiss the claims should be denied.

        d. Adequacy of RICO Violation Claims

        Executive Defendants assert United’s RICO claims against them must be dismissed

 because United did not sufficiently plead (1) predicate acts or a pattern of racketeering activity,

 (2) a RICO enterprise, or (3) its standing.

        It is “unlawful for any person employed by or associated with any enterprise … to conduct

 or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of

 racketeering activity.” 18 U.S.C. § 1962(c).         RICO violation claims “have three common



                                                                                                      18
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                    Page 19 of 37 PageID 15637



 elements: (1) a person who engages in (2) a pattern of racketeering activity, (3) connected to the

 acquisition, establishment, conduct, or control of an enterprise.” Abraham v. Singh, 480 F.3d 351,

 355 (5th Cir. 2007); 18 U.S.C. § 1962. A plaintiff has standing to bring a civil RICO claim if he

 is “injured in his business or property by reason of a violation of section 1962.” 18 U.S.C. §

 1964(c).

                i. Pattern of Racketeering Activity

        A RICO plaintiff must allege facts to show a “pattern of racketeering activity,” which

 consists of two or more predicate criminal acts that are (1) related and (2) amount to or pose a

 threat of continued criminal activity. See 18 U.S.C. §§ 1961(5), 1962(c). United alleges predicate

 acts of money laundering and mail and wire fraud, which are racketeering activities. See 18 U.S.C.

 §§ 1341, 1343, 1956, 1961(1). Executive Defendants contend United fails to adequately plead

 both the predicate acts with specificity and that a pattern exists.

        To establish a money laundering violation, a plaintiff must plead that a RICO defendant

 “(1) knowingly conducted a financial transaction; (2) which involved the proceeds of an unlawful

 activity; and (3) with the intent to promote or further unlawful activity.” U.S. v. Dovalina, 262

 F.3d 472, 475 (5th Cir. 2001); 18 U.S.C. § 1956(a)(1)(A)(i). The FAC alleges facts to show that

 Next Health paid physicians kickbacks for lab testing and prescription referrals. Next Health

 entities submitted to United claims for services referred by those physicians that contained false

 and misleading representations and, after receiving payment from United, made payments to the

 physicians through shell entities. The amended complaint sets out representative examples of

 these payments, which involved the proceeds of allegedly unlawful activities and were intended

 to promote the unlawful activity by encouraging further referral of lab services and prescriptions




                                                                                                19
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                   Page 20 of 37 PageID 15638



 to Next Health and concealing the source and purpose of the payments (Doc. 348, ¶¶ 103, 105,

 109; Doc. 348-1, Exhibit K).

        For mail fraud, a plaintiff must plead facts to show: “(1) a scheme to defraud; (2) the use

 of the mails to execute the scheme; and (3) the specific intent to defraud.” United States v. Traxler,

 764 F.3d 486, 488 (5th Cir. 2014); 18 U.S.C. § 1341. The elements of a claim for wire fraud are

 the same as mail fraud, except the second element involves “the use of, or causing the use of, wire

 communications in furtherance of” the scheme. See United States v. Rush, 236 F. App’x 944, 947

 (5th Cir. 2007); 18 U.S.C. § 1343.

        To allege mail and wire fraud predicate acts, a plaintiff must comply with Rule 9(b)’s

 particularity pleading requirements. But, mail and wire fraud are “broad” crimes. Allstate Ins.

 Co. v. Plambeck, 802 F.3d 665, 675 (5th Cir. 2015). “Where one does an act with knowledge that

 the use of the mails will follow in the ordinary course of business, or where such use can reasonably

 be foreseen, even though not actually intended, then he ‘causes’ the mails to be used.” Pereira v.

 United States, 347 U.S. 1, 8–9 (1954). “Once membership in a scheme to defraud is established,

 a knowing participant is liable for any wire communication which subsequently takes place or

 which previously took place in connection with the scheme.” Plambeck, 802 F.3d at 675 (citing

 United States v. Stalnaker, 571 F.3d 428, 436 (5th Cir. 2009)); see also Comm. Metals Co. v.

 Chazanow, No. 3:09-cv-808-B, 2009 WL 3853704, at *5–6 (N.D. Tex. Nov. 17, 2009) (“Where a

 plaintiff claims that mail and wire fraud were in furtherance of a larger scheme to defraud . . . Rule

 9(b) only requires the plaintiff to delineate, with adequate particularity, the specific circumstances

 constituting the overall fraudulent scheme.” (internal quotation marks and citation omitted)).

         As addressed already, United sufficiently pleads facts to show the existence of a scheme

 to defraud and that Executive Defendants knowingly participated in the scheme and intended to



                                                                                                    20
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                    Page 21 of 37 PageID 15639



 defraud United. The use of U.S. mail and interstate carriers to deliver or receive lab specimens,

 requisition forms, and prescriptions and the transmission via interstate wire of the related false or

 misleading insurance claims are reasonably foreseeable consequences of the scheme, and the FAC

 identifies representative instances of those predicate acts (Doc. 348, ¶¶ 479-481; Doc. 348-1, Exs.

 A-E, H, I, J).

         Moreover, the FAC alleges facts to connect each Executive Defendant to instances of

 racketeering activity (Doc. 348, ¶¶ 372-380, 466-475). Hillman, Semyon Narosov, Mike Austin,

 Mortazavi, Zeinali, Daniel, and Ihde identified referral sources willing to accept disguised

 kickbacks and arranged for them to receive kickbacks. Semyon Narosov, Hillman, Mike Austin,

 Daniel, Nick Austin (for lab services), or Zeinali (for pharmacy services) determined which Next

 Health subsidiary would perform a referred lab service or fill a referred prescription and which

 subsidiary would submit a claim to United. After United paid the Next Health subsidiary that

 submitted the claim, Jeremy Rossel, Cary Rossel, or Yan Narosov directed Next Health employees

 to make intracompany transfers from the Next Health entity that received payment to the entity

 that would funnel a portion of the payment back to the referral source. Hillman, Semyon Narosov,

 Mortazavi, Nick Austin, Mike Austin, Ihde, and/or Daniel, would tell Jeremy Rossel or Yan

 Narosov to make certain payments to referral sources or to marketers. The Court finds United’s

 allegations sufficient to plead mail and wire fraud predicate acts under Rules 8 and 9(b).

         Executive Defendants next contend United’s allegations are insufficient to establish a

 pattern of predicate acts and, specifically, either closed-ended or open-ended continuity.

         ‘Continuity’ is both a closed- and open-ended concept, referring either to a closed
         period of repeated conduct, or to past conduct that by its nature projects into the
         future with a threat of repetition. It is, in either case, centrally a temporal concept—
         and particularly so in the RICO context, where what must be continuous, RICO’s
         predicate acts or offenses, and the relationship these predicates must bear one to
         another, are distinct requirements. A party alleging a RICO violation may


                                                                                                    21
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                          Page 22 of 37 PageID 15640



         demonstrate continuity over a closed period by proving a series of related predicates
         extending over a substantial period of time. Predicate acts extending over a few
         weeks or months and threatening no future criminal conduct do not satisfy this
         requirement: Congress was concerned in RICO with long-term criminal conduct.
         Often a RICO action will be brought before continuity can be established in this
         way. In such cases, liability depends on whether the threat of continuity is
         demonstrated.

 H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 241–42 (1989) (internal citations omitted). “Open-

 ended” continuity exists where there is a “specific threat of repetition extending indefinitely into

 the future” or “the predicate acts or offenses are part of an ongoing entity’s regular way of doing

 business.” Id. at 242.

         United alleges the racketeering acts “started in or around January 2015 and continued until

 at least January 2017,” when this lawsuit was originally filed. As examples, the FAC references

 hundreds of wire fraud violations, including a January 5, 2015 claim (Doc. 348, ¶ 93) and a

 December 9, 2016 claim (Doc. 348-1, Exhibit I). 3

         Courts will not find a RICO pattern if the allegations involve a single, narrow purpose and

 one or few participants directed toward a single victim. See, e.g., Calcasieu Marine Nat’l Bank v.

 Grant, 943 F.2d 1453, 1464 (5th Cir. 1991); Clapper v. Am. Realty Inv., Inc., 2016 WL 302313,

 at *10 (N.D. Tex. Jan. 25, 2016). This case, however, involves several participants and, although

 it focuses on acts committed against United, the FAC asserts the scheme involved transmission of

 fraudulent insurance claims to both United and other public payors (Doc. 348, ¶¶ 290, 461, 488).

         The Court finds United sufficiently pleads close-ended continuity by alleging hundreds of

 predicate acts as part of a complex scheme for at least two years until this case was filed. United

 also pleads open-ended continuity, alleging that the “racketeering activities are central to the way



 3
   Defendants Semyon Narosov and Hillman pleaded guilty to committing offenses that are RICO predicates through
 Next Health for more than three years. See United States v. Narosov, 3:18-cr-475, Docs. 5, 9 (N.D. Tex. Sept. 24,
 2018).

                                                                                                               22
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                   Page 23 of 37 PageID 15641



 that [Executive Defendants] operate and manage the Next Health Enterprise’s business affairs and

 the business affairs of other entities and thus constitute[d] a threat to continue in the future” (Doc.

 438, ¶ 490). Executive Defendants contend there is no threat of continuing activity because Next

 Health no longer conducts business and at least two defendants are in prison. However, taking

 United’s allegations as true, the Court finds it sufficiently pleads open-ended continuity. See

 Abraham, 480 F.3d at 356 (district court erred in dismissing a RICO claim for failing to satisfy the

 continuity prong when plaintiffs “did not allege predicate acts extending over a few weeks or

 months and threatening no future criminal conduct,” but instead “alleged that the defendants

 engaged in at least a two-year scheme” with multiple victims and “no reason to suppose that this

 systemic victimization” would have ceased if the plaintiffs had not filed the lawsuit).

        Accordingly, the Court finds United has sufficiently pleaded a pattern of racketeering

 activity, including the predicate acts of money laundering and mail and wire fraud. See, e.g., Gil

 Ramirez Grp., L.L.C. v. Houston Indep. Sch. Dist., No. 4:10-CV-04872, 2017 WL 3236110, at *9–

 10 (S.D. Tex. July 31, 2017), aff’d sub nom. Gil Ramirez Grp., L.L.C. v. Marshall, 765 F. App’x

 970 (5th Cir. 2019)

                ii.     RICO Enterprise

        The statutory definition of a RICO enterprise is an “individual, partnership, corporation,

 association, or other legal entity, and any union or group of individuals associated in fact although

 not a legal entity.” 18 U.S.C. § 1961(4). An enterprise “does not have to be a formal or legal

 entity, but it must have some sort of hierarchical or consensual decision-making structure, and it

 must exist for purposes other than just to commit predicate acts.” Walker v. Beaumont Indep. Sch.

 Dist., 938 F.3d 724, 738 (5th Cir. 2019) (citing In re McCann, 268 F. App’x 359, 366 (5th Cir.

 2008)); see also Boyle v. United States, 556 U.S. 938, 946 (2009) (an informal enterprise, or



                                                                                                     23
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                   Page 24 of 37 PageID 15642



 association-in-fact enterprise, must have at least three structural features: “a purpose, relationships

 among those associated with the enterprise, and longevity sufficient to permit these associates to

 pursue the enterprise’s purpose.”). If a complaint “alleges an enterprise created by the alleged

 racketeering activity itself,” it has not sufficiently pleaded “the existence of an enterprise separate

 and apart from the pattern of racketeering activity in which it engages.” Zastrow v. Houston Auto

 Imports Greenway Ltd., 789 F.3d 553, 562 (5th Cir. 2015).

        United defines the Next Health Enterprise as Next Health or, alternatively, an “association-

 in-fact” comprised of Next Health, LLC and Next Health lab and pharmacy subsidiaries with a

 common purpose “to obtain money from commercial payors by submitting fraudulent claims for

 lab services or prescriptions” (Doc. 348, ¶¶ 460-461). Executive Defendants assert United fails to

 allege an enterprise separate and apart from the alleged pattern of racketeering activity, but it

 alleges facts to show either enterprise is not limited to simply combining to commit the alleged

 predicate acts. Compare Dell Inc. v. Mishra, No. A-16-cv-00641-SS, 2018 WL 3717119, at *5

 (W.D. Tex. Aug. 3, 2018) (when Dell pleaded RICO predicate acts of wire fraud and trafficking

 in counterfeit services and characterized association-in-fact enterprise’s “purpose of carrying out

 a systematic and ongoing wire fraud through misuse of the DELL Marks and impersonating Dell,”

 it failed to allege an enterprise that “has an existence separate and apart from the pattern of

 racketeering”).

        As pleaded, United adequately alleges Next Health, a separate legal entity, is a RICO

 enterprise. See, e.g., Mugg v. Hutmacher, No. 18-CV-732-RP, 2019 WL 3538979, at *5 (W.D.

 Tex. July 10, 2019), report and recommendation adopted, No. 1:18-CV-732-RP, 2019 WL

 3536049 (W.D. Tex. Aug. 2, 2019) (citing Landry v. Air Line Pilots Ass’n Int’l AFL-CIO, 901

 F.2d 404, 434 (5th Cir. 1990)). With respect to the association-in-fact enterprise, United alleges



                                                                                                     24
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                    Page 25 of 37 PageID 15643



 that Next Health and its lab and pharmacy subsidiaries function together as an ongoing, continuing

 unit with both a hierarchical and consensual decision-making structure. Next Health, the parent

 company, “orchestrates intercompany charges” between the various subsidiaries, which perform

 different roles in furtherance of the enterprise’s common purpose (Doc. 348, ¶ 461). Those

 associated with the enterprise have ongoing relationships, and the enterprise has an ascertainable

 structure, that is separate from the predicate acts that they committed. Compare State Farm Mut.

 Auto. Ins. Co. v. Giventer, 212 F. Supp.2d 639, 650 (N.D. Tex. 2002) (law offices and chiropractic

 clinics did not constitute an enterprise because, aside from commission of alleged predicate acts,

 there appeared to be nothing binding the association together). Because United alleges ongoing

 relationships between the Next Health entities that included and facilitated, but were not limited

 to, the predicate acts, the Court finds it also adequately pleads a RICO association-in-fact

 enterprise. See, e.g., Gil Ramirez Grp., 2017 WL 3236110, at *10.

         Executive Defendants next allege that United fails to plead that they conducted the affairs

 of the alleged RICO enterprise. For a section 1962(c) violation, a defendant must “conduct or

 participate, directly or indirectly, in the conduct of [the] enterprise’s affairs.” 18 U.S.C. § 1962(c).

 An enterprise may be “operated” by both upper management and “lower rung participants in the

 enterprise who are under the direction of upper management.” Plambeck, 802 F.3d at 674–75

 (citing Reves v. Ernst & Young, 507 U.S. 170, 184 (1993)).

         United alleges that each Executive Defendant “participated in the management and

 operation of the Next Health Enterprise” and describes their involvement and authority with

 respect to the enterprise (Doc. 348, ¶¶ 466-475). The Court finds United sufficiently pleads that

 each Executive Defendant participated in the operation or management of the Next Health




                                                                                                      25
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                   Page 26 of 37 PageID 15644



 Enterprise and, therefore, conducted the affairs of the enterprise. See, e.g., Plambeck, 802 F.3d

 665, 674–75.

                 iii.   Standing

          According to Executive Defendants, United fails to plead facts to show standing because

 it does not allege how its injuries were directly caused by any alleged racketeering activity on the

 part of Executive Defendants. Specifically, they complain that United’s allegations are overly

 general, failing to show any injury resulting from the payment of kickbacks to physicians or the

 fact that members were not required to pay their portion of their provider bills Additionally, the

 conduct of the network physicians who referred services to Next Health entities broke the causal

 chain.

          To establish RICO standing, a plaintiff must satisfy two elements: injury and causation.

 Jackson v. Nat’l Ass’n for Advancement of Colored People, 546 F. App’x 438, 442 (5th Cir. 2013).

 A RICO predicate offense must be both a “but for” cause and the proximate cause of the plaintiff’s

 injury. Id. With respect to proximate cause, “the central question … is whether the alleged

 violation led directly to the plaintiff’s injuries.” Id. (quoting Anza v. Ideal Steel Supply Corp., 547

 U.S. 451, 461 (2006)).

          United alleges it was the target of a scheme, in which Executive Defendants knowingly

 participated, “aimed to unlawfully obtain money from United through the submission of

 intentionally false, fraudulent, and misleading insurance claims,” and was harmed by three types

 of racketeering activities: mail fraud, wire fraud, and money laundering (Doc. 348, ¶¶ 476, 478-

 483).    The FAC references specific examples of wire transmission and mailings made in

 furtherance of the scheme (Id. ¶¶ 478-481, Doc. 348-1, Exs. A, B, C, D, E, G, H, and I, J). United

 also alleges money laundering predicate acts, funneling United payments through Next Health



                                                                                                     26
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                 Page 27 of 37 PageID 15645



 entities to referral sources to promote further fraudulent submissions and conceal the source and

 purpose of the transactions. The FAC provides examples of these transactions (Doc. 348, ¶¶ 482-

 483, 491, Exhibit K).

        United’s injury – the payment of fraudulent claims – was the objective of the Next Health

 Enterprise, and United was a direct and foreseeable victim of the predicate acts committed in

 furtherance of the scheme. The fact that Executive Defendants dispute the fraudulent nature of the

 submitted claims does not preclude United from sufficiently pleading standing. Nor does the fact

 that physicians provided referrals for the lab services and prescriptions break the chain of

 causation. Instead, the referrals were a key part of the scheme to defraud United. Because the

 alleged harm and alleged RICO violation are directly connected, the Court finds United has

 standing to bring its civil RICO claims. See Plambeck, 802 F.3d at 676–77; Allstate Ins. Co v.

 Benhamou, 190 F.Supp.3d 631, 644–45 (S.D. Tex. 2016).

        For the reasons stated above, the Court finds United alleges facts sufficient to state RICO

 violations claims against Executive Defendants and, therefore, their motions to dismiss the claims

 should be denied.

 E.     Adequacy of Fraudulent Transfer Claims

        Executive Defendants assert United’s claims for fraudulent transfers must be dismissed

 because the complaint offers only a “formulaic recitation” of the elements of a claim and broadly

 refers to Executive Defendants as a group without specifying the transfers for which each

 individual defendant is liable.

        Under the Texas Uniform Fraudulent Transfer Act (TUFTA), a plaintiff may recover for a

 fraudulent transfer against the debtor, the transferee, or the person for whose benefit the transfer

 was made. See TEX. BUS. & COM. CODE ANN. §§ 24.008, 24.009. “[T]he elements of an actual



                                                                                                  27
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                                Page 28 of 37 PageID 15646



 fraudulent transfer under TUFTA are: (1) a creditor; (2) a debtor; (3) the debtor transferred assets

 shortly before or after the creditor’s claim arose; (4) with actual intent to hinder, delay, or defraud

 any of the debtor’s creditors.” Matter of Life Partners Holdings, Inc., 926 F.3d 103, 117 (5th Cir.

 2019) (citation omitted); see BUS. & COM. § 24.005(a)(1). Claims under section 24.005(a)(1)

 require actual intent and, thus, are likely subject to Rule 9(b). See Clapper v. Am. Realty Invs.,

 Inc., 2018 WL 3868703, at *8 (N.D. Tex. Aug. 14, 2018) (explaining that, although an open

 question in the Fifth Circuit, several members of this court have applied the enhanced pleading

 requirements of Rule 9(b) when plaintiffs seek to establish the actual intent of the debtor), recons.

 denied, 2018 WL 6011182 (N.D. Tex. Nov. 16, 2018). To determine actual intent, a court may

 consider a non-exclusive list of factors, also known as “badges of fraud,” set out in section 24.005.4

 Id.; see BUS. & COM. § 24.005(b).

          Alternatively, a plaintiff may show constructive fraud. See BUS. & COM. §§ 24.005(a)(2),

 24.006(a). Instead of actual intent to hinder, delay, or defraud any of the debtor’s creditors, the

 plaintiff must demonstrate that a debtor made the transfer or incurred an obligation “without

 receiving a reasonably equivalent value in exchange for the transfer or obligation,” and either (1)

 “was engaged or was about to engage in a business or a transaction for which the remaining assets

 of the debtor were unreasonably small,” or (2) “intended to incur, or believed or reasonably should

 have believed that the debtor would incur, debts beyond the debtor’s ability to pay as they became

 due.” Id.


 4
    These “badges of fraud include whether: (1) the transfer or obligation was to an insider; (2) the debtor retained
 possession or control of the property transferred after the transfer; (3) the transfer or obligation was concealed; (4)
 before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit; (5) the
 transfer was of substantially all the debtor's assets; (6) the debtor absconded; (7) the debtor removed or concealed
 assets; (8) the value of the consideration received by the debtor was reasonably equivalent to the value of the asset
 transferred or the amount of the obligation incurred; (9) the debtor was insolvent or became insolvent shortly after the
 transfer was made or the obligation was incurred; (10) the transfer occurred shortly before or shortly after a substantial
 debt was incurred; and (11) the debtor transferred the essential assets of the business to a lienor who transferred the
 assets to an insider of the debtor. BUS. & COM. § 24.005(b).

                                                                                                                        28
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                         Page 29 of 37 PageID 15647



         According to the FAC, ALG, Medicus, US Tox, UTox, True Labs, Apex Pharma, Dallasite,

 Inc., Executive Healthcare, and Total Pharma (collectively, debtors), at the direction of Executive

 Defendants, transferred tens of millions of dollars that United paid them to Next Health and Next

 Health affiliates, including shell labs and pharmacies (Doc. 348, ¶¶ 450-455). The transfers (1)

 occurred shortly after United paid the debtors for fraudulent lab and pharmacy claims, (2) were

 made to affiliates and insiders, (3) were requested and directed to be made with the actual intent

 to hinder, delay, and defraud United and in furtherance of the frauds that were perpetrated against

 it, (4) were concealed, and (5) were made without receiving reasonably equivalent value in

 exchange for the transfers (Id.). Further, the debtors, Next Health, and Executive Defendants

 believed, or reasonably should have believed, that the debtors would soon incur debts beyond their

 ability to pay them as they became due (Id.).

         United additionally and/or alternatively alleges that, at the direction of Executive

 Defendants, Next Health fraudulently transferred more than $57 million in assets to Executive

 Defendants and a number of entities owned or controlled by certain Executive Defendants (Id. ¶

 456). 5 And, “[u]pon information and belief, many more fraudulent transfers were made at the

 direction of the same individuals and for the benefit of the same transferees, as well as other known

 and unknown transferees, including but not limited to the entities identified in the [FAC] as being

 owned or controlled by [Executive Defendants]” (Id.). These transfers also occurred shortly after

 United paid Next Health’s subsidiaries for fraudulent lab and pharmacy claims, were made to

 affiliates and insiders, were requested and directed to be made with the actual intent to hinder,

 delay, and defraud United and in furtherance of the frauds that were perpetrated against it, were



 5
   These entities are Advanced Total Management, Healthcare Marketing, Optimized, Inc., Energized, Inc., Pioneer
 Laboratories, MNCR, AM Healthcare Holdings, Medveritas Holdings or R. Close Holdings, and ISM Holdings (Doc.
 348, ¶ 456).

                                                                                                             29
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                             Page 30 of 37 PageID 15648



 concealed, and were made without receiving reasonably equivalent value in exchange for the

 transfers (Id.). And, Next Health and the defendants who caused the transfers to be made believed,

 or reasonably should have believed, that Next Health would soon incur debts beyond its ability to

 pay them as they became due (Id.).

          Executive Defendants assert United fails to identify with any specificity the transfers of

 which they are complaining and, thus, from whom, to whom, and at whose direction the actionable

 transfers were made. United responds that, by exhaustively outlining the nature, scope, and

 duration of the fraudulent scheme, it has adequately alleged facts to demonstrate Executive

 Defendants’ actual fraudulent intent and constructive fraud. In doing so, it relies on cases

 involving Ponzi schemes in which courts have held Rules 8 and 9(b) are satisfied with respect to

 establishing a defendant’s “‘fraudulent intent by showing that the … enterprise operated as a Ponzi

 scheme’ without proving which of the entities involved in the scheme was the transferor.” Matter

 of Life Partner, 926 F.3d 103, 119 (5th Cir. 2019) (quoting Janey v. Alguire, 846 F. Supp.2d 662,

 672 (N.D. Tex. 2011)). 6

          The threshold issue, however, is whether United has adequately pleaded the transfers for

 which it seeks recovery. In describing the Next Health fraudulent scheme, United generally

 references transfers to and from Next Health entities for the purpose of making and concealing

 payments to physicians and transfers to Executive Defendants and entities they own or control.

 However, the FAC does not identify any particular transfers that United asserts are fraudulent

 under TUFTA and appears to seek recovery for each transfer from one of the entities identified as

 a debtor to any transferee, a number of which remain unidentified, within a certain time period.



 6
   The Court notes that the scheme alleged here is not a Ponzi scheme, in which a corporation uses money coming in
 as new investments to pay earlier investors and “operates and continues to operate at a loss.” See Janvey v. Alguire,
 647 F.3d 585, 597 (5th Cir. 2011) (citations omitted).

                                                                                                                   30
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                Page 31 of 37 PageID 15649



 The Court found only one specific related reference in the FAC, which identifies three transfers

 by one debtor, UTox, in 2015 and 2016 (Doc. 348, ¶ 105).

        Although United need not identify each individual transfer, the Court finds that, to state a

 claim for fraudulent transfer, United must take some steps to identify those transfers for which it

 seeks to recover so that each defendant has “fair notice” of the grounds upon which the claim

 against it rests. See Twombley, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

 See also, e.g., Basic Capital Mgm’t, Inc. v. Dynex, Capital, Inc., No. 3:17-cv-1147-D, 2019 WL

 329545, at *6–7 (5th Cir. Jan. 25, 2019). Because United does not adequately identify the transfers

 it alleges are actionable, the Court finds its TUFTA claims against Executive Defendants should

 be dismissed.

        Executive defendants also complain that a number of other fraudulent transfer allegations

 in the FAC are conclusory and without factual support. And, with respect to United’s constructive

 fraudulent transfer claim, the Court agrees. Although the FAC alleges that the debtors, Next

 Health, and Executive Defendants believed, or reasonably should have believed, that the debtors

 would soon incur debts beyond their ability to pay them as they became due, there are no factual

 allegations regarding the debtors’ solvency or Executive Defendants’ beliefs regarding that

 solvency to support the conclusory statement. Without more than its threadbare recital of this

 element of the claim, the Court finds the constructive fraudulent transfer claims against the

 Executive Defendants also should be dismissed on this basis. See Iqbal, 556 U.S. 662, 678.

 2. ENTITY DEFENDANTS

    a. Statute of Limitations

        Pharma Defendants move to dismiss United’s claims against them for negligent

 misrepresentation, money had and received, and unjust enrichment because the claims are barred



                                                                                                 31
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                     Page 32 of 37 PageID 15650



 by the statute of limitations. For the same reason, they also seek dismissal of the fraud and

 fraudulent nondisclosure and sham to perpetuate fraud claims related to conduct prior to September

 30, 2015. According to Pharma Defendants, the claims are based on new allegations regarding the

 use of pharmacy subsidiaries that were not included in United’s original complaint, and these new

 allegations against new defendants do not relate back to the original complaint.

         “A complaint may be subject to dismissal if its allegations affirmatively demonstrate that

 the plaintiff’s claims are barred by the statute of limitations and fail to raise some basis for tolling.”

 Frame v. City of Arlington, 657 F.3d 215, 240 (5th Cir. 2011); Davis v. Dallas County, 541 F.

 Supp.2d 844, 856 (N.D. Tex. 2008) (“statute of limitations may support dismissal under Rule

 12(b)(6) where it is evident from the plaintiff’s pleadings that the action is barred and the pleadings

 fail to raise some basis for tolling or the like”).

         United’s negligent misrepresentation, money had and received, and unjust enrichment

 claims against Pharma Defendants are subject to a two-year statute of limitations.                 HECI

 Exploration Corp. v. Neel, 982 S.W.2d 881, 885 (Tex. 1998); Merry Homes, Inc. v. Dao, 359

 S.W.3d 881, 882 (Tex. App.—Houston [14th Dist.] 2012, no pet.); TEX. CIV. PRAC. & REM. CODE

 ANN. § 16.003(a). The statute of limitations for its fraud-based claims is four years. CIV. PRAC.

 & REM. § 16.004(a)(4).

         United pleads the discovery rule; according to the FAC, “United did not discover the harm

 caused by its reasonable reliance on Defendants’ fraudulent claims until 2016” (Doc. 348, ¶ 349).

 The discovery rule “operates to defer accrual of a cause of action until the plaintiff knows, or by

 exercising reasonable diligence, should know of the facts giving rise to the claim.” Wagner &

 Brown, Ltd. v. Horwood, 58 S.W.3d 732, 734 (Tex. 2001) (citation omitted). Thus, crediting

 United’s discovery allegations, the limitations period for its negligent misrepresentation, money



                                                                                                        32
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                               Page 33 of 37 PageID 15651



 had and received, and unjust enrichment claims expired sometime in 2018 and the limitations

 period for its fraud-based claims expired sometime in 2020. United filed its proposed FAC on

 September 30, 2019 (Doc. 293), well after the limitations period expired for the negligent

 misrepresentation, money had and received, and unjust enrichment claims, but timely with respect

 to the fraud-based claims. 7

          The Pharma Defendants assert that, because they are new defendants, United must satisfy

 Rule 15(c)(1)(C) in order for the claims against them to relate back to the original complaint for

 purposes of the statute of limitations. Rule 15(c) “governs when an amended pleading ‘relates

 back’ to the date of a timely filed original pleading and is thus itself timely even though it was

 filed outside an applicable statute of limitations.” Krupski v. Costa Crociere S.p.A., 560 U.S. 538,

 541 (2010). “When there is no mistake of identity alleged, Rule 15(c)(1)(C) is not triggered.”

 McDonald v. Nationwide Bldg. Servs. Inc., No. 3:17-CV-00981, 2019 WL 4303037, at *3 (W.D.

 La. Aug. 26, 2019), report and recommendation adopted, No. 317-CV-00981, 2019 WL 4281944

 (W.D. La. Sept. 10, 2019), aff’d sub nom. McDonald v. Brookshire Grocery Co., 807 F. App’x

 341 (5th Cir. 2020). Here, Pharma Defendants are simply new defendants, sued in addition to the

 original defendants, and the element of “mistake” is lacking. Accordingly, Rule 15(c)(1)(C) does

 not apply to the claims against them.

          United responds, however, that the fraudulent concealment doctrine applies to further toll

 the negligent misrepresentation, money had and received, and unjust enrichment claims against

 Pharma Defendants. Specifically, Next Health, which controls and shares counsel with Pharma

 Defendants, withheld discovery in this case, concealing the additional causes of action United


 7
    Pharma Defendants also seek dismissal of “pre-September 30, 2015” fraud-based claims. Although the four-year
 statute of limitations for those claims would have expired on September 30, 2019, United’s pleading of the discovery
 rule, taken as true, deferred the accrual of those claims until 2016, making them timely-filed, at least for purposes of
 this motion to dismiss.

                                                                                                                      33
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                  Page 34 of 37 PageID 15652



 could pursue against Pharma Defendants despite United’s reasonable diligence to determine

 additional parties to sue. Thus, the fraudulent concealment should toll the statute of limitations

 until July 2019, when Next Health first produced documents that revealed the viability of causes

 of action against Pharma Defendants.

        Fraudulent concealment, an equitable doctrine, “tolls the statute of limitations where a

 defendant conceals his unlawful conduct either by (1) failing to disclose his wrongful conduct

 when there is a duty to disclose, or (2) by lying about his conduct.” Vernon v. City of Dallas, No.

 3:08-cv-1068-B, 2009 WL 2486033, at *5 (N.D. Tex. Aug. 13, 2009) (citing Timberlake v. A.H.

 Robins Co., 727 F.2d 1363, 1366 (5th Cir. 1984)).          A plaintiff must plead the fraudulent

 concealment doctrine. King v. Hood, 806 F. App’x 339, 340 (5th Cir. 2020) (per curiam); Vernon,

 2009 WL 2486033, at *5. Further, fraudulent concealment “does not apply to concealment of a

 wrongdoer’s identity,” but applies only when “the wrongdoer fraudulently conceals the plaintiff’s

 cause of action.” Baxter v. Gardere Wynne Sewell LLP, 182 S.W.3d 460, 464 (Tex. App.—Dallas

 2006, pet. denied) (doctrine of fraudulent concealment did not toll running of statute of limitations

 when appellants were aware of their cause of action, but unaware of all the potential defendants).

        Here, the FAC includes no allegations to put Pharmacy Defendants on notice that United

 intends to assert fraudulent concealment as an affirmative defense in avoidance of the statute of

 limitations. Because United has not pleaded fraudulent concealment, Pharma Defendants’ motion

 to dismiss the negligent misrepresentation, money had and received, and unjust enrichment claims

 against them should be granted.

    b. Fraudulent Transfer

        Entity Defendant move for dismissal of United’s TUFTA claims against them, asserting

 the claims are untimely and the allegations are insufficient.



                                                                                                   34
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                   Page 35 of 37 PageID 15653



                 i. Timeliness

         Entity Defendants assert that United’s TUFTA claims are subject to its four-year statute of

 repose and, therefore, United cannot rely on the discovery rule to revive stale claims. United

 responds that, because it filed its motion for leave to amend and add the fraudulent transfer claims

 on September 30, 2019, claims based on transfers on or after September 30, 2015 are timely. The

 Court agrees.

         TUFTA contains the following statute of repose:

         Except as provided by Subsection (b) of this section, a cause of action with respect
         to a fraudulent transfer or obligation under this chapter is extinguished unless action
         is brought: (1) under Section 24.005(a)(1) of this code, within four years after the
         transfer was made or the obligation was incurred or, if later, within one year after
         the transfer or obligation was or could reasonably have been discovered by the
         claimant; (2) under Section 24.005(a)(2) or 24.006(a) of this code, within four years
         after the transfer was made or the obligation was incurred; or (3) under Section
         24.006(b) of this code, within one year after the transfer was made.

 TEX. BUS. & COM. CODE ANN. § 24.010(a). Because United filed its motion for leave to amend

 and add the fraudulent transfer claims on September 30, 2019, its TUFTA claims against Entity

 Defendants based on transfers on or after September 30, 2015, all within four years before the

 filing, are timely.

                 ii. Adequacy of Fraudulent Transfer Allegations

         Entity Defendants, like Executive Defendants, contend United fails to describe with any

 specificity the transfers that allegedly were fraudulent, including the dates, amounts, or the parties

 involved in each transfer. As discussed above, because United does not adequately identify the

 transfers it alleges are actionable, the Court finds its TUFTA claims against Entity Defendants also

 should be dismissed.




                                                                                                    35
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                Page 36 of 37 PageID 15654



                                           CONCLUSION

        For the foregoing reasons, the motions to dismiss filed by Executive Defendants (Docs.

 398, 401, 404, 407, 411, 416, 419, 422, and 427) and Entity Defendants (Doc. 418) are

 GRANTED in part and DENIED in part.

        Executive Defendants’ motions to dismiss United’s claims against them for (1) fraud and

 fraudulent nondisclosure (Count 1), (2) conspiracy to commit fraud (Count 2), and (3) violations

 of 18 U.S.C. § 1962(c) (Count 12) are DENIED. Executive Defendants’ motion to dismiss

 United’s claims against them for fraudulent transfers (Count 11) is GRANTED.

        Pharma Defendants’ motion to dismiss United’s claims against them for fraud and

 fraudulent nondisclosure (Count 1) and sham to perpetuate fraud (Count 7) is DENIED. Pharma

 Defendants’ motion to dismiss United’s claims against them for negligent misrepresentation

 (Count 3), money had and received (Count 4), and unjust enrichment (Count 5) is GRANTED.

        Entity Defendants’ motion to dismiss United’s claims against them for fraudulent transfers

 (Count 11) is GRANTED.

        Accordingly, it is ORDERED that United’s claims against Pharma Defendants for

 negligent misrepresentation (Count 3), money had and received (Count 4), and unjust enrichment

 (Count 5) are DISMISSED. It is further ORDERED that United’s claims against Executive

 Defendants and Entity Defendants for fraudulent transfers (Count 11) are DISMISSED.

        United did not alternatively request leave to amend in its responses to the motion to

 dismiss, but the Court ordinarily permits a plaintiff one opportunity to replead following a first

 motion to dismiss. See Great Plains Trust, Co. v. Morgan Stanley Dean Witter and Co., 313 F.3d

 305, 329 (5th Cir. 2002). Accordingly, if United can, in good faith, replead the dismissed claims




                                                                                                36
Case 3:17-cv-00243-E-BT Document 558 Filed 02/26/21                Page 37 of 37 PageID 15655



 to state claims upon which relief can be granted, it may do so on or before March 19, 2021.

 Otherwise, disposition of the claims will be converted into dismissal with prejudice.

        SO ORDERED; signed February 26, 2021.



                                                      ________________________________
                                                      ADA BROWN
                                                      UNITED STATES DISTRICT JUDGE




                                                                                          37
